Citation Nr: 1027515	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-10 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for lung cancer, including due 
to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 
1965. 

This appeal to the Board of Veteran's Affairs (Board) is from a 
July 2006 rating decision of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

In September 2009, the Board remanded this case to the RO via the 
Appeals Management Center in Washington, DC for additional 
development.  

Received at the Board in June 2010 is correspondence from the 
Veteran in support of his claim essentially duplicative of 
assertions already of record.  This is evidence that does not 
require a remand of the case back to the RO for consideration.  
See 38 C.F.R. § 20.1304(c) (2009) 



FINDINGS OF FACT

1.  The Veteran served in Thailand during the Vietnam War; it is 
not shown that he was exposed to herbicides or was at any time in 
the Republic of Vietnam. 

2.  There is no evidence of lung cancer during the Veteran's 
period of military service or within one year of his service 
discharge, and otherwise no competent, probative evidence of a 
link between his lung cancer and service, including exposure to 
herbicides; clinically his lung cancer has been associated with 
long term smoking. 


CONCLUSION OF LAW

The Veteran's lung cancer was not incurred in or aggravated by 
his military service and may not be presumed to have been 
incurred in service, including from Agent Orange exposure.  38 
U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted. Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory." Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court stated 
that it had "warned against courts' determining whether an error 
is harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, based 
upon examination of the record." Id., at 1704-05.  Thus, it is 
clear from the Supreme Court's analysis that, while the Veterans 
Court could conclude generally that a specific type of error is 
more likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular case. 
Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because: (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post- adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non- prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, a letter satisfying the notice requirements of 38 
C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2006, prior 
to initially adjudicating his claim, the preferred sequence.  The 
letter informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  And as for the Dingess 
requirements, it is not evident, but since the Board is denying 
his claim for service connection, the downstream disability 
rating and effective date elements of these claims are ultimately 
moot.  So not providing notice concerning these downstream 
elements of the claims is non- prejudicial, i.e., harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 38 
C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained the Veteran's service 
treatment records (STRs), service personnel records, his VA 
outpatient treatment and hospitalization records.  In December 
2009, the Veteran was afforded a VA medical examination, 
including an opinion to determine the nature and etiology of his 
lung cancer and whether it was attributable to his military 
service, including possible exposure to Agent Orange.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); and 38 C.F.R. § 3.159(c)(4).  Thus, as there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Veteran asserts that his lung cancer was caused by exposure 
to Agent Orange while stationed in Thailand, or when he was 
transported through Vietnam either enroute to or from Thailand in 
1964-65.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, service 
connection requires: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to these provisions, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he or she was not 
exposed to any such agent during that service. See 38 C.F.R. § 
3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active military, 
naval, or air service, certain specified diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service. 38 C.F.R. § 3.309(e).  The list of diseases includes: 
chloracne or other acneform disease consistent with chloracne, 
type 2 diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers, 
and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).  VA has 
determined there is no positive association between exposure to 
herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted. See Notice, 68 Fed. Reg. 27630- 27641 
(2003).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General 
Counsel for VA held that service on a deep-water naval vessel off 
the shores of Vietnam without proof of actual duty or visitation 
in the Republic of Vietnam may not be considered service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  
And as already alluded to, the Federal Circuit recently clarified 
that service in the Republic of Vietnam is interpreted as 
requiring service on the landmass of Vietnam.  Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a Veteran must 
show that he served in the Republic of Vietnam during the Vietnam 
War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, the Veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  However, even if a Veteran is found not 
entitled to a regulatory presumption of service connection, the 
claim must still be reviewed to determine whether service 
connection may be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994)

Malignant (i.e., cancerous) tumors will be presumed to have been 
incurred in service if manifested to a compensable degree (of at 
least 10-percent disabling) within one year after service. This 
presumption, however, is rebuttable by probative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

The Veteran's DD Form 214, does not reveal that he was stationed 
in the Republic of Vietnam.  The Veteran's other service 
personnel records do indicate that from April 1964 to April 1965, 
he was transported to and assigned to Company C, 809th 
Engineering Battalion (construction), Thailand, USARPAC.  

Subsequent to a September 2009 Board remand, included in the 
record is a VA Veterans Benefits Administration (VBA) memorandum 
indicating that VBA had reviewed a listing of herbicide use 
outside Vietnam from the U.S. Department of Defense (DOD). In the 
memorandum, it was stated that from April 2 through September 8, 
1964 only limited testing of tactical herbicides were conducted 
in Thailand.  The location was identified as the Pranburi 
Military Reservation, associated with the Replacement Training 
Center of the Royal Thai Arm, near Pranburi, Thailand.  It was 
reported that the location was not near any U.S. military 
installation or Royal Thai Air Force Base.  Some insecticide 
spraying missions occurred in August through September 1963 and 
October 1966 for control of malaria.  It was mentioned though 
that facts were not sufficient to establish tactical herbicide 
exposure for any veteran based solely on service in Thailand.  
There is also absolutely no information in the personnel records 
that the Veteran's unit, Company C, 809th Engineering Battalion 
(construction), was involved in any way in the limited tactical 
herbicide spraying that occurred in Thailand.  

Review of the Veteran's STR's shows treatment in September 1965 
for an episode of bronchitis.  At that time it was reported that 
he smoked 1/2 pack of cigarettes a day.  No respiratory or lung 
pathology, to include lung cancer was shown on the Veteran's 
service discharge physical examination report.  

The Veteran's VA clinical records from June 2005, including 
radiograph reports, reveal a left upper lobe lung nodule.  A 
history of chronic smoking, 1.25 packs per day, 40 years pack, 
along with tobacco abuse was reported.  VA pathology findings 
revealed non small cell carcinoma consistent with adenocarcinoma 
of the left lung.  The Veteran received chemo therapy and 
radiation therapy, and it was reported the nodule subsequently 
reduced.  

A VA medical examination and opinion was procured in December 
2009.  The examiner reported review of the Veteran's claims 
folder.  The Veteran's medical history was reported, including 
his history of cigarette smoking.  The diagnosis was non-small 
cell lung cancer status post radiation therapy and chemo therapy 
with no documented evidence of the disease.  The examiner opined 
that the Veteran had a history of smoking for 40 years, and that 
it was more likely than not that his lung cancer was due to 
smoking history as opposed to other herbicides he was exposed to 
in Thailand.  

Indeed, respiratory cancers such as the Veteran's cancer of the 
lung are presumptive diseases associated with exposure to certain 
herbicide agents used in support of military operations in the 
Republic of Vietnam during the Vietnam.  See 38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6) (2009).  There is no evidence 
that the Veteran served in Vietnam.  However, according to a DOD 
report on herbicide use outside of Vietnam, some herbicide 
spraying did apparently occur in Thailand before, during, and 
after the Veteran's service in Thailand with Company C, 809th 
Engineering Battalion (construction).  Again though, there is 
also absolutely no evidence that the Veteran or his service unit, 
Company C, 809th Engineering Battalion (construction), was in any 
way associated with any herbicide spraying that occurred in 
Thailand.  

In fact, the Veteran's primary contention is not that he was 
subjected to herbicide exposure in Thailand, but that he should 
be presumptively service connected for his lung cancer due to his 
transport through and landing it should be assumed, in Vietnam 
enroute to and from Thailand.  It must be noted primarily that 
while service personnel records show the Veteran was transported 
apparently to Thailand as part of the 809th Engineering 
Battalion, there is also no evidence that the Veteran stopped in 
Vietnam at any point either enroute to or from Thailand.  
Notwithstanding the Veteran's assertions on the matter, a veteran 
must actually set foot within the land borders of Vietnam, to 
include the contiguous waterways, in order to be entitled to the 
statutory presumptions for disabilities claimed as a result of 
exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008); see also VAOPGCPREC 27-97.  There is no evidence to 
support the Veteran's assertions that he was in Vietnam at any 
point.  

Further, and importantly, there is medical evidence from a VA 
physician opining that the Veteran's lung cancer is likely 
associated with his long history of smoking rather than exposure 
to herbicides.  

Concerning smoking, it is noted that there is medical evidence of 
the Veteran's long history of smoking, and clinical evidence of 
his tobacco use disorder, even dating to service.  Precedent 
opinions of VA's General Counsel have discussed the cause-and-
effect relationship between chronic smoking and the eventual 
development of respiratory disorders such as lung cancer. See 
VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 
1997).  For a claim, as here, filed on or after June 9, 1998, 
there is an express prohibition against service connection for 
any disability resulting from injury or disease attributable to 
the use of tobacco-based products. 38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.  In essence service connection for his lung cancer 
attributable to his addiction to nicotine would not be available.  

In any event, for purposes of this decision, a VA physician has 
opined that the Veteran's lung cancer is likely due to smoking 
which is not a service connected disability. There is no medical 
evidence in support of the assertion that the Veteran's lung 
cancer is related to his military service in any way.  Service 
medical records show an episode of bronchitis but are absent for 
any medical evidence of lung cancer.  Lung cancer is first shown 
almost 40 years after the Veteran's military service.  In this 
regard it is noted that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
There is absolutely no medical evidence to support any 
relationship between service and the Veteran's lung cancer.  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes. Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Veteran is not competent 
to offer an opinion regarding any causal relationship between his 
lung cancer and service.  The Veteran's contentions and 
assertions, specifically that he was in Vietnam enroute to and 
from Thailand during the Vietnam era has been considered 
carefully.  However, his contentions are not supported by and are 
outweighed the overall evidence, including medical evidence of 
record.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for lung cancer, including due 
to exposure to Agent Orange.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable doubt 
is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.



ORDER

Service connection for lung cancer, including due to exposure to 
Agent Orange, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


